DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wittrisch (US Patent No. 6,179,058) in view of Guerrero et al. (US Patent Application Publication No. 2005/0034874) and Heijnen et al. (US Patent Application Publication No. 2012/0313790).
In reference to claim 5, Wittrisch discloses a method comprising:
running a wellbore tractor 2 into a deviated or horizontal wellbore 1 (see Fig. 1) comprising a cased section (col. 2, lines 37-40), a first uncased section 4 (col. 2, line 48) downhole of the cased section (see Fig. 1),
the wellbore tractor 2 configured to self-propel through the wellbore 1 (col. 2, lines 57-60);
extending an anchor 5 from the wellbore tractor 2 across the first uncased section 4 (see Fig. 1).

Guerrero discloses guiding and propelling a wellbore tractor from a first uncased section 60 to a second uncased section (Fig. 16, the portion of the well past wash out 60) by extending an anchor 10 (Fig. 16, the farthest forward assembly 10; par. 0063) into the second uncased section. It would have been obvious to a person having ordinary skill in the art at the time of the invention to secure an anchor in a second uncased section of a well and guide a tractor into the second uncased section so that washed out areas of a wellbore can be traversed
Fleijnen discloses securing an anchor G2 (see Fig. 3) in an uncased section (see Fig. 6B) and then retracting the anchor G2 to guide and propel a wellbore tractor into the uncased section (see Figs. 6B and 6C, par. 0132). It would have been obvious to retract an anchor to move a tractor through a wellbore rather than use the driven wheel type tractoring means of Guerrero as it amounts to a substitution of known equivalents to perform the same function, which is in this case to move a tractor through an uncased well section.
In reference to claim 7, Fleijnen discloses that extending the anchor G2 comprises mechanically extending a rod 305 (see Figs. 3 and 6A/6B) so that a portion of the rod 305 is exposed, wherein an unexposed portion of the rod 305 provides structural support to an exposed portion of the rod 305 (see Figs. 6A and 6B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 10,711,548. Although the claims at issue are not identical, they are the listed claims of the reference patent entirely anticipate the listed claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674